Citation Nr: 1048532	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  08-36 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to July 1971, 
during the Vietnam Era.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2008 rating decision, with notice of such decision on 
June 2008, of the Department of Veterans Affairs (VA), Waco, 
Texas, Regional Office (RO), which inter alia denied service 
connection for a bilateral knee disorder.  The Veteran disagreed 
with such decision and subsequently perfected an appeal.   

In March 2010, the Board inter alia denied the Veteran's claim 
for service connection for a bilateral knee disorder.  The 
Veteran subsequently filed a timely appeal of the Board's March 
2010 decision with the United States Court of Appeals for 
Veterans Claims (Court).  In August 2010, the Court vacated the 
Board's March 2010 decision that denied service connection for a 
bilateral knee disorder, and remanded the issue to the Board for 
readjudication consistent with the August 2010 Joint Motion for 
Partial Remand.  The appeal as to the remaining issues were 
dismissed.  Thus, the issue is as captioned above.

The Board notes that after the Veteran's appeals of the issues of 
entitlement to service connection for a bilateral knee disorder 
and a low back condition were perfected and certified to the 
Board (see November 2008 Statement of the Case; December 2008 
"Appeal to the Board of Veterans Appeals," VA Form 9; December 
2008 "Certification of Appeal," VA Form 8), the Veteran filed a 
claim to reopen his service connection claims for a bilateral 
knee disorder and a low back condition.  See October 2009 
"Statement in Support of Claim," VA Form 21-4138.  In a 
November 2009 rating decision, the RO adjudicated the 
applications to reopen, and the Veteran initiated an appeal by 
filing a timely notice of disagreement with the November 2009 
rating decision.  Although the RO did not issue a Statement of 
the Case (as required by 38 C.F.R. § 19.29 and Manlincon v. West, 
12 Vet. App. 238 (1999) (holding that where a notice of 
disagreement is filed, but a SOC has not been issued, the Board 
must remand the claim so that a SOC may be issued)), a remand is 
not necessary regarding the applications to reopen the service 
connection claims for a bilateral knee disorder and a low back 
condition.  This is the case because the issues for entitlement 
to service connection for a low back condition and a bilateral 
knee disorder were already on appeal, and the Board had not yet 
decided and continued to have jurisdiction over these claims.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 
(2010).  As noted above, the issue of entitlement to service 
connection for a bilateral knee disorder remains in dispute and 
the issue of entitlement to service connection for a low back 
disorder is final, as it was denied by the Board and dismissed by 
the Court.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for a 
bilateral knee disorder, which he claims is the result of his 
active duty service.  Specifically, the Veteran claims that his 
current bilateral knee disability is related to an in-service 
knee injury sustained when the Veteran fell from a moving truck 
while stationed in Germany.  See April 2008 VA Spine Examination 
Report; November 2010 Hand-Written Statement from the Veteran.  
Although the Board regrets additional delay, based on review of 
the record further development is necessary prior to adjudicating 
the claim on the merits.

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002).  If a 
condition noted during service is not determined to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2010).  Furthermore, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires credible and competent 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In making all determinations, the Board must fully consider the 
lay assertions of record.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  A 
layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a Veteran is competent to report on that of which he 
or she has personal knowledge).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has clarified that lay evidence can be 
competent and sufficient to establish a diagnosis or etiology 
when (1) a lay person is competent to identify a medical 
condition; (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional.  
Davidson, 581 F.3d at 1317.  The Board's duty is to assess the 
credibility and weight of the evidence.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  

As noted, the Court vacated the Board's March 2010 decision that 
denied service connection for a bilateral knee disorder, and 
remanded the issue to the Board for readjudication consistent 
with the August 2010 Joint Motion for Partial Remand.  The 
Court's bases for remand included failure by the Board to 
consider the Veteran's lay statements regarding in-service injury 
to his bilateral knees when he fell out of a moving truck while 
stationed in Germany and his belief that his current bilateral 
knee disability is related to his in-service knee injury, and 
failure by the Board to determine if a medical examination with 
medical opinion is necessary to fulfill VA's duty to assist 
pursuant to McLendon.  

Review of the evidence of record reveals that the Veteran is 
currently variously diagnosed with degenerative joint disease of 
the bilateral knees, possible right medial meniscus tear, and 
bilateral Osgood-Schlatter's disease.  See July 6, 2007 Primary 
Care Note, Decatur VA Outpatient Clinic; July 7, 2006 Bilateral 
Knees Radiology Report, Decatur VA Outpatient Clinic.  Further, 
the Veteran claims he sustained injury to his bilateral knees 
when he fell out of a moving truck while stationed in Germany.  
See April 2008 VA Spine Examination Report; November 2010 Hand-
Written Statement from the Veteran.  The Veteran is competent to 
report symptoms and injuries suffered in-service because this 
requires only personal knowledge, not medical expertise, as it 
comes to the Veteran through his senses.  Layno, 6 Vet. App. at 
470.  Further, although the Veteran's service treatment records 
(STRs) are negative for a documented in-service bilateral knee 
injury and/or evidence of any bilateral knee disorder after his 
enlistment into service, the Board finds the Veteran's statements 
regarding in-service injury to his bilateral knees when he fell 
out of a moving truck while stationed in Germany consistent and 
credible with such service.  His DD-214 shows that his military 
occupational specialty was a wheeled vehicle mechanic, and his 
service personnel records indicate that he had foreign service in 
Germany.  

With regard to the Veteran's statements regarding his belief that 
his current bilateral knee disability is related to his in-
service knee injury, while the Veteran is competent to describe 
his complaints of bilateral knee pain, as well as an in-service 
injury, the Board accords his statements regarding the etiology 
of his bilateral knee disability little probative value as he is 
not competent to opine on such complex medical questions.  
Specifically, where the determinative issue is one of medical 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on the 
issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); see also 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the 
claimant is competent in certain situations to provide a 
diagnosis of a simple condition such as a broken leg or varicose 
veins, the claimant is not competent to provide evidence as to 
more complex medical questions).
Additionally, in a single-judge Memorandum Decision issued by the 
Court, it was noted that "in the absence of any medical 
evidence, the record must provide some evidence beyond an 
appellant's own conclusory statements regarding causation to 
establish that the appellant suffered from an event, injury or 
disease in service."  Richardson v. Shinseki, No. 08-0357, slip. 
op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes 
that such single judge decisions carry no precedential weight, 
they may be relied upon for any persuasiveness or reasoning they 
contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Further review of the evidence of record is negative for 
competent evidence of a causal relationship between the present 
bilateral knee disability and the Veteran's service, to include 
his in-service knee injury.  Thus, since there is evidence of 
bilateral knee disabilities, competent and credible evidence of 
in-service bilateral knee injury, and no opinion of record of a 
nexus between the Veteran's bilateral knee disability and his 
service, but evidence suggesting a relationship may exist between 
the Veteran's bilateral knee disability and his service, a VA 
examination including a medical opinion are needed to determine 
the current extent and etiology of the Veteran's bilateral knee 
disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should obtain the names and 
addresses of all medical care providers 
who have treated the Veteran for his 
bilateral knee disorder since 2008.  After 
securing any necessary release, the AOJ 
should obtain those records not on file.  
If any available reports are not obtained, 
the AOJ should inform the Veteran by 
letter and provide him with an opportunity 
to submit such reports.

2.  The AOJ should also attempt to obtain 
the Veteran's medical records from the 
Social Security Administration.  If no 
medical records are available, 
documentation stating such should be 
placed in the claims file.

3.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an appropriate VA medical 
examination to determine the current 
nature and etiology of any bilateral knee 
disability, to include degenerative joint 
disease of the bilateral knees, possible 
right medial meniscus tear, and bilateral 
Osgood-Schlatter's disease.

The VA medical examiner should verify 
whether the Veteran has any bilateral knee 
disability, to include degenerative joint 
disease of the bilateral knees, possible 
right medial meniscus tear, and bilateral 
Osgood-Schlatter's disease, and render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any current bilateral knee 
disability, including degenerative joint 
disease of the bilateral knees, possible 
right medial meniscus tear, and bilateral 
Osgood-Schlatter's disease, is related to 
the Veteran's service, to include his 
credible statements of in-service knee 
injury when he fell from a moving truck 
while serving in Germany. 

A complete rationale should be provided 
for any opinion.  The claims file should 
be made available to the examiner for 
review.  The entire claims file must be 
reviewed by the examiner in conjunction 
with the examination and the report should 
state that such review has been 
accomplished.

4.  Upon completion of the above-requested 
development, the AOJ should readjudicate 
the Veteran's service connection claim for 
a bilateral knee disorder, taking into 
account any newly obtained evidence.  All 
applicable laws and regulations should be 
considered.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action until so 
informed.  The purpose of this REMAND is to ensure compliance 
with due process considerations.  The appellant has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


